DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/09/2021.
Status of the Claims:
Claim(s) 1-3, 8 and 17 has/have been amended.
Claim(s) 1-18 is/are pending in this Office Action.

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues that Lee fails to teach the newly amended limitations: “a processor receiving the at least one movement parameter and calculating compensation data according to the at least one movement parameter and size information of the display panel to indicate a direction for shifting a reference image point of the image on the display panel”
Examiner was using Lee Fig. 8 for the original rejection, however upon further consideration of applicant amendments Examiner believes Lee teaches the newly amended limitations.  Lee’s video stabilization device 610 in order to calculate compensation data, receives the movement parameter from the motion measurer and a margin area size of the display panel is selected to be used for stabilization level, hence size information, see col. 14 lines 16-25.  The movement parameters can be the direction for shifting a reference point such as points A, B, C or D as indicated in the display as shown in 
Regarding independent claim 10, Applicant argues that Lee fails to teach, “wherein when the display device receives the compensation data, the display device displays the image by shifting the reference image point of the image from the first location to a second location on the display panel to display according to the compensation data”.
Examiner disagrees and as indicated above for claim 1, Lee’s video stabilization device 610 in order to calculate compensation data, receives the movement parameter from the motion measurer and a margin area size of the display panel is selected to be used for stabilization level, hence size information, see col. 14 lines 16-25.  The movement parameters can be the direction for shifting a reference point such as points A, B, C or D as indicated in the display as shown in Fig. 9, see col. 17 lines 40-55.  Lee still teaches in Fig. 9 a direction for shifting the reference image points on the display panel as newly amended. 

Claim Objections
Claim 1 objection is hereby withdrawn due to applicant amendment “a processor receiving the least one movement parameter” and it should state “a processor receiving the at least one movement parameter”.  

Claim Rejections - 35 USC § 112
Claim(s) 8 and 17 rejection is hereby withdrawn due to applicant amendment incorporating an “or” clause.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 7-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,100,575 to Lee et al. (hereinafter Lee).

Regarding independent claim 1, LEE teaches an electronic apparatus receiving an image data related to an image (video stabilization camera capturing plural frames, see abstract), comprising: 
a display device comprising a display panel displaying the image, wherein the display panel comprises a plurality of pixels arranged in an array (display 1400, see Fig. 14);
a sensor detecting a movement status of the electronic apparatus when the electronic apparatus shakes to generate at least one movement parameter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46); and 
a processor receiving the at least one movement parameter and calculating compensation data according to the at least one movement parameter and size information of the display panel to indicate a direction for shifting a reference image point of the image on the display panel (in video stabilization device 610 in order to calculate compensation data  it receives the movement parameter from the motion measurer and a margin area size of the display panel is selected to be used for stabilization level, hence size information, see col. 14 lines 16-25.  The movement parameters can be the direction for shifting a reference point such as points A, B, C or D as indicated in the display as shown in Fig. 9, see col. 17 lines 40-55), 
wherein the display device receives the image data and the compensation data and generates display data according to the image data and the compensation data (view is adjusted, see col. 20 lines 56-61), and 


Regarding claim 2, LEE teaches the electronic apparatus as claimed in claim 1, wherein the at least one movement parameter comprises a direction parameter and a distance parameter, the direction parameter indicates a movement direction of the electronic apparatus (uses distance and direction, see col. 16 lines 54-63), and the movement direction is inverse to the direction for shifting the reference image point (The movement parameters can be the direction for shifting a reference point such as points A, B, C or D as indicated in the display as shown in Fig. 9, see col. 17 lines 40-55).

Regarding claim 3, LEE teaches the electronic apparatus as claimed in claim 2, wherein the movement status comprises a movement speed and the movement direction of the electronic apparatus, and the sensor calculates a movement distance in a period according to the movement speed and generates the direction parameter and the distance parameter according to the movement direction and the movement distance (hence uses an accelerometer, see col. 7 lines 36-46).

Regarding claim 4, LEE teaches the electronic apparatus as claimed in claim 1, wherein the size information of the display panel comprises at least one of size of the display panel, resolution of the display panel, a distance between adjacent two pixels of the display panel, and the number of pixels per inch on the display panel (a margin area size of the display panel is selected to be used for stabilization level, hence size information, see Fig. 14 and col. 22 lines 60-67).

Regarding claim 7, LEE teaches the electronic apparatus as claimed in claim 1, wherein the sensor comprises at least one of a G-sensor, a camera, and a Gyro meter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46).

Regarding claim 8, LEE teaches the electronic apparatus as claimed in claim 1, wherein the processor is a central processing unit, a graphics processing unit, a Tensor processing unit, a microcontroller unit, or a digital signal processing unit (can be a central processing unit, see col. 27 lines 50-57).

Regarding claim 9, LEE teaches the electronic apparatus as claimed in claim 1, wherein the electronic apparatus is a mobile phone, a tablet, or an automotive display apparatus (the electronic apparatus is camera, and any device that can carry such is considered to be able to implement LEE invention, see col. 1 lines 19-23).

Regarding independent claim 10, LEE teaches an electronic apparatus comprising: 
a display device comprising a display panel, receiving an image data, and displaying an image related to the image data on the display panel, wherein a reference image point of the image is displayed on a first location on the display panel (camera display receives image data from the camera’s image sensor and displays the image and reference image points, see Fig. 15); 
a sensor detecting a movement status of the electronic apparatus when the electronic apparatus shakes to generate at least one movement parameter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46); and 
a processor receiving the least one movement parameter and calculating compensation data according to the at least one movement parameter and size information of the display panel (in video 
wherein when the display device receives the compensation data, the display device displays the image by shifting the reference image point of the image from the first location to a second location on the display panel to display according to the compensation data (in video stabilization device 610 in order to calculate compensation data it receives the movement parameter from the motion measurer and a margin area size of the display panel is selected to be used for stabilization level, hence size information, see col. 14 lines 16-25.  The movement parameters can be the direction for shifting a reference point such as points A, B, C or D as indicated in the display as shown in Fig. 9, see col. 17 lines 40-55).

Regarding claim 11, LEE teaches the electronic apparatus as claimed in claim 10, wherein the at least one movement parameter comprise a direction parameter and a distance parameter (uses distance and direction, see col. 16 lines 54-63).

Regarding claim 12, LEE teaches the electronic apparatus as claimed in claim 11, wherein the movement status comprises a movement speed and a movement direction of the electronic apparatus, and the sensor calculates a movement distance a period according to the movement speed and generates the direction parameter and the distance parameter according to the movement direction and the movement distance (hence uses an accelerometer, see col. 7 lines 36-46).
	
Regarding claim 13, LEE teaches the electronic apparatus as claimed in claim 10, wherein the size information of the display panel comprises at least one of size of the display panel, resolution of the 
	
Regarding claim 16, LEE teaches the electronic apparatus as claimed in claim 10, wherein the sensor comprises at least one of a G--sensor, a camera, and a Gyro meter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46).
	
Regarding claim 17, LEE teaches the electronic apparatus as claimed in claim 10, wherein the processor is a central processing unit, a graphics processing unit, a Tensor processing unit, a microcontroller unit, or a digital signal processing unit (can be a central processing unit, see col. 27 lines 50-57).

Regarding claim 18, LEE teaches the electronic apparatus as claimed in claim 10, wherein the electronic apparatus is a mobile phone, a tablet, or an automotive display apparatus(the electronic apparatus is camera, and any device that can carry such is considered to be able to implement LEE invention, see col. 1 lines 19-23).

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the electronic apparatus as claimed in claim 1, wherein the display device further comprises: 
a controller receiving the image data and the compensation data, generating the display data according to the image data and the compensation data, and further generating a timing control signal; 
a timing controller controlled by the timing control signal to generate a first timing signal and a second timing signal; 
a scan driver receiving the first timing signal and generating driving signals to the display panel according to the first timing signal to drive the plurality of pixels; and 
a data driver receiving the display data and the second timing signal, generating image signals according to the display data, and providing the image signals to the driven pixels according to the second timing signal so that the display panel displays the image.

Regarding claim(s) 6, claim(s) further depends from claim 5 and is/are allowable for the same reasons stated above.

Regarding claim(s) 14-15, claim(s) has/have limitations similar to those treated above, and are allowed for the same reasons used above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698            


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698